DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the term “batter” which appears to be a typo. The examiner suggests changing "batter" to "battery".  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US Pub. 2014/0198510) in view of Tashiro et al. (US Pub. 2017/0320423)
As to claim 1, Law discloses a multi-purpose vehicle (Fig. 1A  truck;  A truck is a multi-purpose vehicle) comprising: rear wheel (Fig. 1A);  a load carrier deck (Bed/Deck of Truck) supported to the vehicle body frame rearwardly of the seat (Fig. 1A), the load carrier deck comprising a deck constituting unit having a bottom plate, a left wall, a right wall, a front wall and a rear wall (Fig. 1A; a bed has all of these); and a lamp (102 LED light bar) for illuminating inside of the load carrier deck (bed/deck of truck; abstract), the lamp (102) being provided in the deck constituting unit (Fig 1A) except for comprising: front and rear wheels;  a seat supported to a vehicle body frame which is supported on a ground surface via the front and rear wheels; a load carrier deck supported to the vehicle body frame rearwardly of the seat.
Tashiro teaches a multi-purpose vehicle (Fig. 1) comprising: front (3 front wheels) and rear (4 rear wheels) wheels; a seat (51 seat) supported to a vehicle body frame (2 vehicle body frame) which is supported on a ground surface via the front and rear wheels (3, 4); a load carrier deck (6) supported to the vehicle body frame (2) rearwardly of the seat (51).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use multi-purpose vehicle configuration as taught by Tashiro for MPV configuration as disclosed by Law to utilize a very common multi-purpose vehicle configuration for vehicles having seats with a deck/bed (Fig. 1).
As to claim 2, Law discloses wherein a switch for switching ON/OFF (button [0047] , [0036] and [0037]) the lamp is provided in the deck constituting unit (Fig. 1).  
As to claim 3, Law discloses wherein the switch is provided at a position operable from the outside (A Tall enough person can stand on the ground and reach into the bed/deck and press the button to turn off or on the lights for the detachable portion.) of the load carrier deck (Fig. 1 and 4).
As to claim 7, Law discloses wherein the lamp (402 flashlight) comprises a batter-driven ([0024], [0026]) LED lamp (403/404  LED lights).  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law and Tashiro as applied to claims 2 and 1 above, and further in view of Snyder et al. (US Pub. 2004/0130902).
Regarding claim 4, Law discloses the invention as disclosed above except for the lamp and the switch are embedded in the deck constituting unit so as not to protrude from an inside face of the deck constituting unit.
Snyder teaches the lamp (Fig. 3B;  15 accessory light unit) and the switch (17 switch) are embedded in the deck constituting unit (105 cargo bed, 115 side wall; Fig. 2A) so as not to protrude from (Fig. 3B; [0031] and [0034]) an inside face of the deck constituting unit (105/115).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use embedded lamp/switch configuration as taught by Snyder for lamp/switch configuration as disclosed by Law as modified by Tashiro to utilize a configuration for lights that is recessed i.e. embedded to 

Regarding claim 5, Law discloses the lamp (102 LED light bar/400 LED light system) and the switch ([0047] button) are provided in the front (Fig. 1 and 4; switch and lamp are provided in the front at the front wall. [0036], [0037]) except for the lamp and the switch are provided in the wall.
Snyder teaches the lamp (Fig. 3B; 15 light unit) and the switch (17 switch) are provided in the wall (wall shown in Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use lamp/switch/wall configuration as taught by Snyder for the lamp/switch/front configuration as disclosed by Law to utilize the placing of a switch and light unit/lamp inside a recessed portion of the wall so that it is recessed from interfering in the space of the bed/deck from things being carried/transported by the MPV and/or simple substitution of one switch/lamp configuration for another to obtain predictable results (Fig. 3B).

	
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law and Tashiro as applied to claim 2 above, and further in view of Farmer, Jr (USPN 6,238,068).
Law discloses the invention as disclosed above except for the lamp receives electric power from a power supply wiring distributed in the vehicle body.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use power supply wiring configuration as taught by Farmer for the power supply system wiring configuration as disclosed by Law to utilize a power wiring for the switch and lights (Fig. 5).
	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher (US Pub. 2019/0283811) discloses a flatbed enclosure.  Fisher discloses that Trucks are multi-purpose vehicles ([0003]) which relates to the rejection of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875